Citation Nr: 0005347	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease with chronic bronchitis, secondary to 
nicotine dependence.

3.  Entitlement to service connection for cardiomegaly, 
secondary to nicotine dependence.

4.  Entitlement to service connection for Peyronie's disease.

5.  Entitlement to service connection for a low back 
disorder, to include sciatica.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for 
anemia.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 10 percent for hypertension; which continued a 
noncompensable rating for anemia; which continued a 10 
percent rating for left knee chondromalacia; and which 
granted a 10 percent rating for right knee chondromalacia.  
This claim also arises before the Board from a December 1998 
rating decision which denied entitlement to service 
connection for nicotine dependence; which denied entitlement 
to service connection for chronic obstructive pulmonary 
disease with chronic bronchitis, secondary to nicotine 
dependence; which denied entitlement to service connection 
for cardiomegaly, secondary to nicotine dependence; which 
denied entitlement to service connection for Peyronie's 
disease; and which denied entitlement to service connection 
for a low back disorder, to include sciatica.


REMAND

The Board notes that a September 1997 rating decision 
continued a 10 percent rating for left knee chondromalacia 
and granted a 10 percent rating for right knee 
chondromalacia.  The veteran filed a notice of disagreement 
to the ratings for his knee disabilities in September 1997.  
However, the veteran has not been provided with a statement 
of the case on those issues.  The veteran has also not 
submitted a substantive appeal with regard to those issues.  
Therefore, that issue is not on appeal before the Board.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Therefore, the Board feels 
that the veteran should be issued a statement of the case on 
the appropriate issues and informed of the actions necessary 
to perfect his appeal on those issues.

The Board also notes that any pertinent evidence submitted by 
the appellant or his representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the veteran or 
representative or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(c) (1999).

The Board notes that the veteran appeared for an October 1999 
hearing before the undersigned.  At that hearing, the veteran 
submitted evidence and properly executed a waiver in which he 
waived "regional office consideration of the additional 
evidence and records which I am submitting to the Member of 
the Travel Board of the Board of Veterans' Appeal this 
date."  While that waiver properly waives agency of original 
jurisdiction consideration of the additional evidence 
submitted on that day, the Board notes that subsequent to the 
most recent supplemental statement of the case, and at times 
other than the day of that hearing, the veteran has submitted 
pertinent evidence, to include pertinent medical evidence 
relating to the disabilities in question.  The Board finds 
that the veteran has not executed a waiver of consideration 
of that evidence by the agency of original jurisdiction.  
Therefore, the Board finds that the veteran's claims must be 
remanded for review and preparation of a supplemental 
statement of the case.

The Board makes no determination as to whether the veteran's 
claims of entitlement to service connection are well grounded 
as this preliminary matter of referral must be accomplished 
prior to any such determination.

The Board notes that where a veteran has stated that his 
service-connected disability has increased in severity, his 
claim of entitlement to an increased rating is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board feels that a VA 
examination would be useful in determining the current extent 
and severity of the veteran's anemia as the veteran has not 
been provided a recent examination for that disability.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issues of 
entitlement to an increased rating for 
left knee chondromalacia and entitlement 
to an increased rating for right knee 
chondromalacia.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
those issues.

2.  The RO should schedule the veteran 
for a VA examination for anemia.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state what 
current signs and symptoms of anemia 
are present.  The examiner should 
provide a level of the veteran's 
hemoglobin as measured in gm/ml.  
The examiner should also state 
whether or not the veteran has 
weakness, easy fatigability, 
headaches, lightheadedness, 
shortness of breath, dyspnea on mild 
exertion, cardiomegaly, tachycardia 
(100 to 120 beats per minute), 
syncope (three episodes in the last 
six months), high output congestive 
heart failure, or dyspnea at rest.  
For each sign listed, the examiner 
should specifically state whether or 
not that sign is present as a result 
of the veteran's anemia, and should 
provide an opinion as to the 
frequency and/or severity of that 
symptom.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review all 
issues on appeal, with consideration of 
all evidence of record.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case covering all issues 
on appeal and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


